UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-26309 INTEGRATED ENVIRONMENTAL TECHNOLOGIES, LTD. (Exact name of registrant as specified in its charter) Nevada 98-0200471 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4235 Commerce Street Little River, South Carolina (Address of principal executive offices) (Zip Code) (843) 390-2500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of May 9, 2014, there were 230,778,176 shares of the registrant’s common stock, par value $0.001 per share, outstanding. INTEGRATED ENVIRONMENTAL TECHNOLOGIES, LTD. INDEX TO FORM 10-Q Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets (Unaudited) as of March 31, 2014 and December 31, 2013 2 Consolidated Statements of Operations (Unaudited) for the Three Months Ended March 31, 2014 and 2013 3 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2014 and 2013 4 Notes to the Unaudited Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 17 PART II. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 Index of Exhibits SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain information included in this quarterly report on Form 10-Q and other filings of the registrant under the Securities Act of 1933, as amended (the “Securities Act”), and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as well as information communicated orally or in writing between the dates of such filings, contains or may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act and Section 21E of the Exchange Act.All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may”, “could”, “estimate”, “intend”, “continue”, “believe”, “expect” or “anticipate” or other similar words.These forward-looking statements present our estimates and assumptions only as of the date of this quarterly report on Form 10-Q.Except as may be required under applicable securities laws, we do not intend, and undertake no obligation, to update any forward-looking statement.You should, however, consult further disclosures we make in future filings of our annual reports on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K.Additionally, the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 most likely do not apply to our forward-looking statements because we are considered a penny stock issuer. PART I – FINANCIAL INFORMATION Item 1.Financial Statements The consolidated balance sheet as of March 31, 2014 and the related consolidated statements of operations and consolidated statements of cash flows for the three months ended March 31, 2014 and 2013 for Integrated Environmental Technologies, Ltd. and its wholly-owned subsidiary I.E.T., Inc. (collectively referred to herein as “IET” or the “Company”) included in Item 1, have been prepared by us, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted from the following consolidated financial statements pursuant to the rules and regulations of the SEC. The consolidated financial statements include our wholly-owned subsidiary and all significant inter-company transactions and balances have been eliminated.In the opinion of management, the accompanying consolidated financial statements include all adjustments, which are of a normal and recurring nature, necessary to present fairly our financial position and results of operations.It is suggested that the following consolidated financial statements be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2013. The results of operations for the three months ended March 31, 2014 and 2013 are not necessarily indicative of the results of the entire fiscal year or of any other period. 1 Integrated Environmental Technologies, Ltd. Consolidated Balance Sheets (Unaudited) March 31, December 31, Assets Current assets: Cash $ $ Accounts receivable Prepaid expenses Inventory Total current assets Property and equipment, net Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Customer deposits Convertible debentures Note payable Total current liabilities Convertible debentures Note payable Total liabilities Commitments and contingencies Stockholders’ equity: Common stock, $.001 par value; 400,000,000 shares authorized; 230,778,176 and 229,971,926 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 Integrated Environmental Technologies, Ltd. Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Revenues: Sales $ $ Leasing and licensing fees Cost of sales Gross profit Operating expenses: General and administrative Sales and marketing Research and development Loss from operations ) ) Other income (expense): Interest income 37 Interest expense ) ) Total other income (expense) ) ) Net loss $ ) $ ) Net loss per share, basic and diluted $ $ Weighted average shares outstanding, basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 3 Integrated Environmental Technologies, Ltd. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation expense Changes in operating assets and liabilities: Accounts receivable Inventory ) ) Prepaid expenses Accounts payable ) Accrued expenses ) ) Net cash used in operating activities ) ) Cash flows from investing activity: Purchase of equipment ) Cash flows from financing activities: Proceeds from sale of common stock, net of offering costs Repayment of note payable ) Net cash provided by financing activities Decrease in cash ) ) Cash - beginning of period Cash - end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ Non-cash operating activity: Issuance of 206,250 and 1,485,714 shares of common stock, respectively, as payment of director fees $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Integrated Environmental Technologies, Ltd. Notes to Consolidated Financial Statements 1.Basis of Presentation The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.The Company has incurred significant recurring operating losses and negative cash flows from operations.The Company had working capital of $559,446 and an accumulated deficit of $19,997,851 as of March 31, 2014.The Company also has no lending relationships with commercial banks and is dependent on the completion of financings involving the private placement of its securities in order to continue operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. The Company does not anticipate establishing any lending relationships with commercial banks in the foreseeable future due to its limited operations and assets.The Company continues to execute its strategy of selling anolyte and catholyte solutions and leasing its EcaFlo™ equipment to fund its operations and is focused on obtaining additional capital through the private placement of its securities.The Company is pursuing potential equity and/or debt investors and, from time to time, has engaged placement agents to assist it in this initiative.While the Company is pursuing the opportunities and actions described above, there can be no assurance that it will be successful in its efforts.If the Company is unable to secure additional capital, it will explore other strategic alternatives, including, but not limited to, the sale of the Company.Any additional equity financing may result in substantial dilution to the Company’s stockholders. 2.Inventory As of March 31, 2014 and December 31, 2013, inventory consisted of parts and materials totaling $131,051 and $126,952, respectively. 3.Property and Equipment As of March 31, 2014 and December 31, 2013, property and equipment, on a net basis, consisted of the following (see note 7): March 31, December 31, Leasehold improvements $ $ Equipment Less:Accumulated depreciation ) ) $ $ 5 4.Accrued Expenses As of March 31, 2014 and December 31, 2013, accrued expenses consisted of the following: March 31, December 31, Accrued interest $ $ Accrued auditing fees Accrued other expenses $ $ 5.Customer Deposits On March 29, 2011, the Company issued a credit to purchase equipment to a consultant in the amount of $36,109 as payment to the consultant for consulting services rendered to the Company.The Company has recorded this amount as a customer deposit. Effective January 1, 2013, the Company entered into a license agreement with a third party related to the use by the third party of the Company’s United States Environmental Protection Agency (the “EPA”) registration for its anolyte solution.The Company received a deposit of $2,000 pursuant to the terms of this agreement. 6.Convertible Debentures April 2007 Convertible Debenture On April 26, 2007, in a private placement, the Company issued a convertible debenture to an individual accredited investor in the principal amount of $25,000.This convertible debenture matured on January 2, 2009 and remains unpaid.The convertible debenture accrues interest at a rate of 12% per annum and is convertible at any time into shares of the Company’s common stock at the option of the holder at a conversion price of $0.40 per share.An aggregate of 62,500 shares of the Company’s common stock can be issued upon the conversion of the outstanding principal amount due on this convertible debenture at the current conversion price of $0.40 per share. During each of the three months ended March 31, 2014 and 2013, the Company recorded a total of $740 of interest expense related to this convertible debenture.As of March 31, 2014 and December 31, 2013, the outstanding principal on this convertible debenture was $25,000 and the accrued and unpaid interest was $11,181 and $10,441, respectively.The accrued and unpaid interest is included as a component of accrued expenses. Zanett Convertible Debentures On August 21, 2012, the Company issued to Zanett Opportunity Fund, Ltd. (“Zanett”) an 8% convertible debenture in the amount of $476,125 (the “Zanett August 2012 Debenture”).In connection with this private placement, the Company refinanced an 8% convertible debenture, in the principal amount of $376,125, issued to Zanett on July 7, 2011 (the “Zanett July 2011 Debenture”) and refinanced an 8% convertible secured promissory note, in the principal amount of $100,000, issued to Zanett on September 23, 2011 (the “Zanett September 2011 Note”).As a result of the issuance of the Zanett August 2012 Debenture, the Zanett July 2011 Debenture and the Zanett September 2011 Note were cancelled. 6 The Zanett August 2012 Debenture has a three-year term maturing on August 21, 2015 and bears interest at a rate of 8% per annum.Interest is payable in annual installments in cash or, at the option of the Company, in shares of the Company’s common stock.If the Company elects to pay the interest in shares of its common stock, the number of shares issued as payment will be equal to the quotient of the unpaid interest divided by the market price of the Company’s common stock, as defined in the Zanett August 2012 Debenture. The entire principal amount of the Zanett August 2012 Debenture is convertible at any time into shares of the Company’s common stock at the option of the holder at a conversion price of $0.10 per share.In addition, at the option of the Company, the entire principal amount of the Zanett August 2012 Debenture is convertible into shares of the Company’s common stock at $0.10 per share upon the occurrence of the merger or acquisition of the Company or if the average closing price of the Company’s common stock for any period of ten consecutive trading days is greater than or equal to $0.15 per share.The quoted market price of the Company’s common stock on August 21, 2012 was $0.05 per share.An aggregate of 4,761,250 shares of the Company’s common stock can be issued upon the conversion of the outstanding principal amount due on the Zanett August 2012 Debenture at the current conversion price of $0.10 per share. On August 22, 2013, the Company issued 400,947 shares of the Company’s common stock to Zanett as payment of $38,090 of accrued interest due on the Zanett August 2012 Debenture for the period commencing August 21, 2012 through August 20, 2013.The number of shares of the Company’s common stock issued as payment of the accrued interest was calculated based on the market price of the Company’s common stock ($0.095 per share) as defined in the Zanett August 2012 Debenture. During the three months ended March 31, 2014 and 2013, the Company recorded $9,392 and $9,523, respectively, of interest expense related to the Zanett August 2012 Debenture.As of March 31, 2014 and December 31, 2013, the outstanding principal on the Zanett August 2012 Debenture was $476,125 and the accrued and unpaid interest was $23,272 and $13,880, respectively.The accrued and unpaid interest is included as a component of accrued expenses. 7.Note Payable On June 17, 2013, the Company and Benchmark Performance Group, Inc. (“Benchmark”) entered into an Asset Purchase Agreement (the “Asset Purchase Agreement”), whereby the Company purchased nineteen EcaFlo™ machines owned by Benchmark as well as the rights to the Excelyte™ trademark and certain other intangible assets.The purchase price for the nineteen EcaFlo™ machines, the Excelyte™ trademark and other intangible assets was $190,000. The Company paid $38,000 in conjunction with the closing of the Asset Purchase Agreement and issued a promissory note with a principal balance of $152,000 (the “Benchmark Note”).The Benchmark Note bears interest at a rate of 7% per annum and requires the Company to make twenty-four monthly payments of $6,805 commencing August 1, 2013.The Benchmark Note is secured by the nineteen EcaFlo™ machines. 7 For the three months ended March 31, 2014, the Company recorded $2,029 of interest expense related to the Benchmark Note.As of March 31, 2014 and December 31, 2013, the outstanding principal on the Benchmark Note was $103,671 (current portion $76,842; long-term portion $26,829) and $122,059 (current portion $75,513; long-term portion $46,546), respectively. 8.Stockholders’ Equity Common Stock On January 8, 2014, the Company sold 350,000 shares of its common stock to an individual investor for an aggregate purchase price of $25,200, or $0.072 per share. On February 25, 2014, the Company issued an aggregate of 206,250 shares of its common stock, at a per share price of $0.08, as settlement of $16,500 of director fees due certain members of the Company’s board of directors for services rendered for the period commencing September 1, 2013 through December 31, 2013.The quoted market price of the Company’s common stock on the date the issuance was approved by the Company’s board of directors was $0.08 per share. On March 14, 2014, the Company issued 250,000 shares of its common stock in connection with a consulting agreement with an unaffiliated third party for marketing services.The total expense associated with the issuance of these shares was $20,000, representing the fair market value of the shares on the date of issuance ($0.08 per share). Stock Options The Company currently has two stock option/stock compensation plans in place:the 2010 Stock Incentive Plan and the 2012 Equity Incentive Plan (collectively, the “Equity Incentive Plans”). The 2010 Stock Incentive Plan was approved by the stockholders in September 2010.The Company had reserved for issuance an aggregate of 10,000,000 shares of common stock under the 2010 Stock Incentive Plan.As of March 31, 2014, stock options to purchase 4,980,254 shares of the Company’s common stock were outstanding under the 2010 Stock Incentive Plan and 90,500 shares of the Company’s common stock had been issued under the 2010 Stock Incentive Plan.As a result of the adoption of the Company’s 2012 Equity Incentive Plan, no further awards are permitted under the 2010 Stock Incentive Plan. The 2012 Equity Incentive Plan was approved by the stockholders in May 2012.The Company has reserved for issuance an aggregate of 14,000,000 shares of common stock under the 2012 Stock Incentive Plan.The 2012 Equity Incentive Plan is designed to encourage and enable employees and directors of the Company to acquire, or increase their holdings of, common stock and other proprietary interests in the Company.It is intended to promote these individuals’ interests in the Company, thereby enhancing the efficiency, soundness, profitability, growth and stockholder value of the Company.The 2012 Equity Incentive Plan provides for grants and/or awards in the form of incentive and non-qualified stock option grants, stock appreciation rights, restricted stock awards, performance share awards, phantom stock awards and dividend equivalent awards.As of March 31, 2014, no grants or awards had been made under the 2012 Equity Incentive Plan. 8 Common stock grants and stock option awards under the Equity Incentive Plans were granted or issued at prices as determined by the Company’s compensation committee; provided, however, that such prices were not less than the fair market value of the Company's common stock on the date of grant or issuance.Stock options granted and outstanding to date consist of both incentive stock options and non-qualified stock options. A summary of stock option transactions under the Equity Incentive Plans during the three months ended March 31, 2014 is set forth below: Stock Option Shares Weighted Average Exercise Price Per Common Share Aggregate Intrinsic Value Outstanding at December 31, 2013 $ $ Granted during the period Exercised during the period Terminated during the period Outstanding at March 31, 2014 $ $ Available for purchase at March 31, 2014 $ $ Available for purchase at December 31, 2013 $ $ Information with respect to stock options outstanding and stock options exercisable as of March 31, 2014 is as follows: Stock Options Outstanding Stock Options Exercisable Exercise Price Number of Shares Available Under Outstanding Stock Options Weighted Average Exercise Price Per Common Share Weighted Average Remaining Contractual Life (Years) Number of Shares Available for Purchase Under Outstanding Stock Options Weighted Average Exercise Price Per Common Share Weighted Average Remaining Contractual Life (Years) $ 9 A summary of the non-vested shares subject to stock options granted under the Equity Incentive Plans as of March 31, 2014 is as follows: Stock Option Shares Weighted Average Grant Date Fair Value Per Share Non-vested at December 31, 2013 $ Granted during the period Vested during the period Terminated during the period Non-vested at March 31, 2014 $ As of March 31, 2014, there was $22,014 of total unrecognized compensation cost related to non-vested, stock-based compensation arrangements granted under the Equity Incentive Plans.That cost is expected to be recognized over a weighted average period of nine months. Warrants to Purchase Common Stock A summary of warrant transactions during the three months ended March 31, 2014 is as follows: Warrant Shares Weighted Average Exercise Price Per Common Share Aggregate Intrinsic Value Outstanding at December 31, 2013 $ $ Issued during the period Exercised during the period Terminated during the period Outstanding at March 31, 2014 $ $ Available for purchase at March 31, 2014 $ $ Available for purchase at December 31, 2013 $ $ Warrants issued by the Company contain exercise prices that were approved by the Company’s board of directors.Such exercise prices are generally not less than the quoted market price of the Company's common stock on the date of issuance.Warrants currently issued either vested immediately or over a period of up to three years and have a maximum term of ten years from the date of issuance. 10 Information with respect to warrants outstanding and warrants exercisable at March 31, 2014 is as follows: Warrants Outstanding Warrants Exercisable Range of Exercise Prices Number of Shares Available Under Outstanding Warrants Weighted Average Remaining Contractual Life (Years) Weighted Average Exercise Price Per Common Share Number of Shares Available for Purchase Under Outstanding Warrants Weighted Average Remaining Contractual Life (Years) Weighted Average Exercise Price Per Common Share $
